Case 2:20-cv-00180-JLB-MRM Document 26-7 Filed 05/18/20 Page 1 of 2 PageID 257




              EXHIBIT 4
    Case 2:20-cv-00180-JLB-MRM Document 26-7 Filed 05/18/20 Page 2 of 2 PageID 258

               New York State Unified Court System

 Attorney
  Search


 Attorney
                                       aCOURTS                                                                      C   RTS




                                                                                                                    LITIGANTS
Registration    Attorney Detail
                                                 as of 05/07/2020
                                                                                                                    ATTORNEYS
Registered
                    Registration Number:                   1059930
 In-House
  Counsel
  Search                                                   LINDA A. FAIRSTEIN                                       liJRORS

                                                           130 E END AVE PHB
 In-House                                                  NEW YORK, NY 10028
  Counsel                                                  United States                                            JUDGES
Registration                                               (New York County)
                                                           (646) 256-8221
                                                                                                                    CAREERS
  Legal
Consultant          E-mail Address:                        FELDFAIR@AOLCOM
Registration
                    Date Admitted in NY:                   07/23/1973                                               SEARCH
                    Appellate Division
 Resources          Department of Admission:               1
                    Law School:                            UNIV OF VIRGINIA
 E-Courts           Registration Status:                   Due to reregister within 30 days of birthday
                    Next Registration:                     May 2020
 Contact Us
                    Disciplinary History:                  No record of public discipline



                                                          Search Again

                    The Detail Report above contains information that has been provided by the attorney
                    listed, with the exception of REGISTRATION STATUS, which is generated from the
                    OCA database. Every effort is made to insure the information in the database is accurate
                    and up-to-date.

                    The good standing of an attorney and/or any information regarding
                    disciplinary actions must be confirmed with the appropriate Appellate
                    Division Department. Information on how to contact the Appellate
                    Divisions of the Supreme Court in New York is available at
                    www.nycourts.gov/courts.

                    If the name of the attorney you are searching for does not appear, please try again with a
                    different spelling. In addition, please be advised that attorneys listed in this database are
                    listed by the name that corresponds to their name in the Appellate Division Admissions
                    file. There are attorneys who currently use a name that differs from the name under
                    which they were admitted. If you need additional information, please contact the NYS
                    Office of Court Administration, Attorney Registration Unit at 212-428-2800 or
                    attyreg@nycourts.gov.



                                                    www.NYCOURTS.gov
